ORDER

PER CURIAM.
Tony Jones (defendant) appeals from a sentence of consecutive terms of life imprisonment without the possibility of parole, life imprisonment, twenty-five years, and fifteen years entered on a jury verdict convicting him of first degree murder, first degree robbery and two counts of armed criminal action.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for the order. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated matter, Forest also appeals from the denial of his 29.15 motion. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for the order. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).